DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/1/2021.  Claim 28 has been canceled.  Claims 1-5, 7, 9-15, 26, 27, 29, 30 and 34 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leea Susanne Somersalo on 7/12/2021.

4.	The application has been amended as follows:
Abstract, replace with the following:
A solvent system is provided, which enables increased amount of exact color tone recipes even when using with currently known dispensing machines having a minimum dispensing limit of 0.01-0.02 ml of a color paste component.  The system enables a capability of tinting paints in a tone-accurate manner even into aerosol paint cans of small filling volume.  The system provides a capability of radically reducing the amount of various ready-to-use aerosol paints and aerosol base paints stocked by a storekeeper. The disclosure provides an aerosol paint for tinting, as well as a tinted 
Claim 1, line 27, change “Tetrafluoroethane” to -- tetrafluoroethane --.
Claim 1, line 30, delete “group”.
Claim 1, second line from the end, delete “preferably 0.7”.
Claim 9, line 9, delete “being chained with mid oil”.
Claim 9, line 11, delete “being chained with short oil”.
Claim 14, line 3, change “an amount” to -- the amount --.
Claim 15, line 4, delete “i.e. 25-90% by weight,”.
Claim 26, line 10, change “Tetrafluoroethane” to -- tetrafluoroethane --.
Cancel claims 16 and 18-25.
Allowable Subject Matter

5.	Claims 1-5, 7, 9-15, 26, 27, 29, 30 and 34 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Rapaport et al. (US Patent 4,420,575) and Heatley et al. (US 2006/0260714).
	Rapaport et al. disclose an aerosol paint under atomizing paint dispensing pressures characterized by a carrier water phase, a film-forming paint phase, and a liquid substantially water-miscible propellant phase in mutually compatible admixture (claim 1).
	Heatley et al. disclose a method of preparing a ready to use aerosol container of paint comprising, in combination, a. providing a pressurized container for use in formulating a final paint mixture, the container having a filling opening fitted with a 
	Thus, Rapaport et al. and Heatley et al. do not teach or fairly suggest the claimed 
water based solvent system comprising water, propellant and possible organic co-solvent, for tinting an aerosol paint in an aerosol can with a filling device having a cup having functionally connected thereto mechanized color paste dispensing elements which enable dispensing into the filling device's cup the liquid containing a color paste mixture in an amount A, which solvent system, comprising: a liquid present in the cup of an aerosol can filling device …
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUI H CHIN/Primary Examiner, Art Unit 1762